The plaintiff seeks permission to amend its substituted complaint by setting forth a basis for recovery for merchandise sold and delivered on three specific dates. This proposed amendment is offered more than three years after the original action was instituted, and the offer is made after the defendant has filed a counterclaim seeking substantial damages from the plaintiff.
The reasons for the plaintiff's proposed amendment are quite apparent. To allow it would strike at the heart of the defendant's counterclaim. The object of our Practice Act is to enable parties to an action to finally settle, so far as the same can conveniently be done, all their controversies in one civil action, by permitting the plaintiff to state in his complaint the causes of action he may have against the defendant, and the defendant to include in his answer a counterclaim stating the causes of action he may have against the plaintiff. The plaintiff cannot now amend his substituted complaint for the purpose of avoiding a jurisdiction which it has itself invoked. Plaintiff's cause of action remains unaffected and the issues created by the counterclaim can be adjudicated without the necessity of instituting other action.
   The motion for permission to amend the substituted complaint is denied.